                                                                                    Case 2:19-cv-01898-WBS-KJN Document 18 Filed 03/30/20 Page 1 of 3


                                                                                1   RANDY J. RISNER
                                                                                    Interim City Attorney, SBN 172552
                                                                                2   CITY OF VALLEJO, City Hall
                                                                                3   555 Santa Clara Street, 3rd Floor
                                                                                    Vallejo, CA 94590
                                                                                4   Tel: (707) 648-4545
                                                                                    Fax: (707) 648-4687
                                                                                5

                                                                                6   DALE L. ALLEN, JR., State Bar No. 145279
                                                                                    dallen@aghwlaw.com
                                                                                7   KEVIN P. ALLEN, State Bar No. 252290
                                                                                    kallen@aghwlaw.com
                                                                                8   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                    180 Montgomery Street, Suite 1200
                                                                                9   San Francisco, CA 94104
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                    Telephone:     (415) 697-2000
                                                                               10   Facsimile:     (415) 813-2045
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   Attorneys for Defendants
                                                                                    CITY OF VALLEJO, ANDREW BIDOU, and DAVID
                                                                               12   MCLAUGHLIN
                                                                               13
                                                                                                                  UNITED STATES DISTRICT COURT
                                                                               14
                                                                                                                 EASTERN DISTRICT OF CALIFORNIA
                                                                               15

                                                                               16
                                                                                    ADRIAN BURRELL, an individual; and               Case No. 2:19-cv-01898-WBS-KJN
                                                                               17   MICHAEL WALTON, an individual,
                                                                                                                                     REPLY IN SUPPORT OF DEFENDANTS’
                                                                               18                          Plaintiff,                RULE 12(B)(6) MOTION TO DISMISS THE
                                                                                                                                     COMPLAINT
                                                                               19          v.
                                                                                                                                     Hon. William B. Shubb
                                                                               20   CITY OF VALLEJO, a municipal
                                                                                    corporation; ANDREW BIDOU, in his                (To be Decided on the Papers, Unless Court
                                                                               21   official capacity as Chief of Police;            Requests Telephonic Argument; See General Order
                                                                                    DAVID MCLAUGHLIN, individually and               612)
                                                                               22   in his official capacity as Police Officer for
                                                                                    the CITY OF VALLEJO; and DOES 1-50,
                                                                               23   individually and in their official capacities
                                                                                    as Police Officers for the CITY OF
                                                                               24   VALLEJO, joint and severally,

                                                                               25                          Defendants.

                                                                               26
                                                                                    I.     INTRODUCTION
                                                                               27
                                                                                           Plaintiffs ADRIAN BURRELL and MICHAEL WALTON (“Plaintiff”) misstate the
                                                                               28
                                                                                                                                                                             REPLY
                                                                                                                                      1                       2:19-CV-01898-WBS-KJN

                                             346336.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 18 Filed 03/30/20 Page 2 of 3


                                                                                1   purpose of Defendants’ motion. This is not the proverbial “second bite at the apple.” Far from it.
                                                                                2   As stated in their moving papers, defendants CITY OF VALLEJO, ANDREW BIDOU, and
                                                                                3   DAVID MCLAUGHLIN (“Defendants”) filed this motion for the express purpose of
                                                                                4   harmonizing the Monell allegations in this case with the McCoy ruling (i.e. ensuring that only
                                                                                5   factually similar events comprise a Monell claim). See Dkt. No. 14, 4:9-21: Defendants
                                                                                6   “specifically conveyed that the purpose of a motion to dismiss here (in Burrell) would only be
                                                                                7   effectuate the McCoy ruling. To-wit: Defendants sought to narrow the Monell allegations to those
                                                                                8   factually similar incidents. Plaintiffs declined to so limit their cause of action.”
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                    II.    LEGAL ARGUMENT
                                                                               10          Defendants’ moving papers make two specific arguments: Plaintiffs’ Monell allegations
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   should be limited to factually similar incidents, but not dismissed entirely (Dkt. No. 14, 11:9-
                                                                               12   12:1); and defendants Bidou and McLaughlin should be dismissed as sued in their official
                                                                               13   capacity (Dkt. No. 14, 12:2-8). Defendants hereby respond to Plaintiffs’ Opposition.
                                                                               14          A.      Monell Allegations
                                                                               15          Plaintiffs’ Opposition fails because it never addresses the central premise of Defendants’
                                                                               16   motion: that Monell must be premised upon factually similar incidents. It instead pursued a red
                                                                               17   herring: that defendants supposedly “claim Plaintiffs have not presented facts sufficient to support
                                                                               18   their Monell claim because Plaintiffs Operative Complaint describes 21 prior incidents of alleged
                                                                               19   misconduct which are not identical to the facts presented in this incident.” (Dkt. No. 17, 13:6-9).
                                                                               20   This is not so, and Defendants reject Plaintiffs’ attempt to recharacterize their motion. Defendants
                                                                               21   critique the Complaint for containing factually dissimilar events; they are not requiring factually
                                                                               22   identical incidents. Defendants only ask that the standard laid out by Connick v. Thompson, 563
                                                                               23   U.S. 51 (2011) – the controlling authority and recognized in the McCoy ruling – be applied. This
                                                                               24   limitation is demonstrated in Defendants’ moving papers, where they did not seek dismissal of
                                                                               25   Paragraphs 29(k)-(l), (n), and (p). Defendants recognized those four incidents, while not factually
                                                                               26   identical, are sufficiently similar for purposes of satisfying Connick (Dkt. No. 14, 11:21-26).
                                                                               27          With respect to the remaining 17 incidents referenced in Paragraph 29 of the Complaint,
                                                                               28   Defendants discussed each in detail, describing why they did not satisfy Connick’s similarity
                                                                                                                                                                                  REPLY
                                                                                                                                       2                           2:19-CV-01898-WBS-KJN

                                             346336.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 18 Filed 03/30/20 Page 3 of 3


                                                                                1   requirement (Dkt. No. 9:21-12:1). Plaintiffs did not respond in kind. Rather, they generically
                                                                                2   asserted all 21 incidents are permissible because they all concern alleged excessive force, policy
                                                                                3   violation, and lack of discipline/retraining (Dkt. No. 17, 13:13-25). This is not the law as detailed
                                                                                4   by Connick; Plaintiffs do no cite any supporting case authority. To Defendants’ knowledge,
                                                                                5   Monell may not be based upon a generalized claim of prior excessive force, irrespective of the
                                                                                6   manner of force.
                                                                                7          The remainder of Plaintiffs’ Opposition demonstrates Defendants’ point -- it chooses to
                                                                                8   highlight Paragraphs 29(a)-(c). These were all shooting incidents. Whether or not an officer was
                                                                                9   properly trained in the use of deadly force has no bearing on officers’ training regarding the
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   issues here: alleged retaliatory arrest, unlawful arrest, non-weapons-related force, improper
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   handcuffing, etc. Those alleged improper shootings do not make a Monell claim in this case.
                                                                               12          B.      Official Capacity Defendants
                                                                               13          The Opposition acknowledges the official capacity allegations against Bidou and
                                                                               14   McLaughlin are improper (Dkt. No. 17, 15:4-16). They seek leave to amend to name Bidou in his
                                                                               15   individual capacity. Defendants oppose that leave, but candidly recognize the likelihood it will be
                                                                               16   granted, in light of the liberality with how such requests are to be treated. If leave is granted,
                                                                               17   Defendants reserve the right the pleading sufficiency of any individual capacity against former
                                                                               18   Chief Bidou.
                                                                               19   III.   CONCLUSION
                                                                               20          For these reasons, Defendants respectfully request their motion be granted.
                                                                               21                                                   Respectfully submitted,
                                                                               22   Dated: March 30, 2020                           ALLEN, GLAESSNER,
                                                                                                                                    HAZELWOOD & WERTH, LLP
                                                                               23

                                                                               24                                                   By:     /s/ Kevin P. Allen
                                                                                                                                           DALE L. ALLEN, JR.
                                                                               25                                                          KEVIN P. ALLEN
                                                                                                                                           Attorneys for Defendants
                                                                               26                                                          CITY OF VALLEJO, ANDREW BIDOU, and
                                                                                                                                           DAVID MCLAUGHLIN
                                                                               27

                                                                               28
                                                                                                                                                                                 REPLY
                                                                                                                                       3                          2:19-CV-01898-WBS-KJN

                                             346336.1
